SEPARATION AGREEMENT AND GENERAL RELEASE
     Borders Group, Inc., its affiliates, subsidiaries, divisions, successors
and assigns and the past, present and future employees, officers, employee
benefit plans, fiduciaries, shareholders, directors, agents, attorneys and
insurers thereof, both individually and in their official capacities
(collectively referred to throughout this Separation Agreement and General
Release as “Borders”) and Robert P. Gruen (referred to throughout this
Separation Agreement and General Release as “Executive” and more specifically
defined in paragraph 5) agree that:
     1. Separation from Employment. Executive’s last day of full-time employment
with Borders Group, Inc., is January 9, 2009. Executive’s employment will
continue with current pay and benefits through January 31, 2009 (the Effective
Date), it being understood that responsibilities in the interim will be limited
to such transition services as may be requested by Borders.
     2. Consideration. In consideration for signing this Separation Agreement
and General Release (sometimes referred to as “this Agreement”) and compliance
with the promises made herein, Borders agrees that Executive: (a) will continue
to receive Executive’s current salary through the Effective Date; (b) subject to
the mitigation provisions set forth below, the provisions of paragraph 11,
Discontinuance of Severance Payments, and the provisions of paragraph 3, Timing
of Severance Payments, as severance pay, after the expiration of the revocation
period set forth in paragraph 15, Revocation, and provided that no revocation
occurs, twelve (12) months salary and bonus in the amount of seventy-two
thousand seven hundred and fifty dollars ($72,750.00) per month (thirty-three
thousand five hundred seventy-six dollars and ninety-two cents ($33,576.92) per
normal bi-weekly pay period for twenty-six (26) periods) minus, in each case,
the amount of applicable withholding taxes; and (c) to pay for a maximum of two
thousand and five hundred dollars ($2500.00) outplacement services through
Career Directions or other comparable company determined by Borders to be used
by Executive at Executive’s discretion up to six (6) months from last day on
payroll. The amount of severance payments described in (b) above shall be
reduced by the amount that Executive receives from other employment during such
period. Executive agrees to make reasonable efforts to seek other employment,
and to immediately notify Borders if Executive accepts other employment and the
amounts received therefrom. Except for the payments described above, Executive
shall not be entitled to any payments of any nature whatsoever from Borders
Group, including but not limited to the Borders Severance Pay Policy.
     3. Timing of Severance Payments. Monthly Severance Payments shall commence
the month following termination and shall continue for twelve (12) months,
provided that however, if the monthly payment period would otherwise extend
beyond the latter of (a) March 15, 2010, or (b) two and a half months following
the end of the current fiscal year, an amount equal to the sum of the remaining
payments that would have been made to Executive shall, in lieu thereof, be paid
to Executive in one lump sum on the last day of the month immediately preceding
the month in which the later of the dates specified in (a) or (b) above falls.
In calculating the amount of any lump sum payment, it shall be assumed that any
income Executive is earning from other employment on the payment date would
continue for the remainder of the twelve (12) month period following Executive’s
separation. No repayment shall be required if

 



--------------------------------------------------------------------------------



 



Executive’s income increases after the lump sum payment date, and no additional
payment shall be made by the Company after the lump sum payment.
     4. No Consideration Absent Execution of this Agreement. Executive
understands and agrees that Executive would not receive the monies and/or
benefits specified in paragraph “2” above, except for Executive’s execution of
this Separation Agreement and General Release and the fulfillment of the
promises contained herein.
     5. General Release of All Claims. Executive knowingly and voluntarily
releases and forever discharges Borders of and from any and all claims, known
and unknown, against Borders, which Executive, Executive’s heirs, executors,
administrators, successors, and assigns (referred to collectively throughout
this Agreement as “Executive”) has or may have as of the date of execution of
this Agreement, including, but not limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964;
Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code;
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);as amended
The Immigration Reform and Control Act; as amended
The Americans with Disabilities Act of 1990;as amended
The Age Discrimination in Employment Act of 1967 (“ADEA”);as amended
The Worker Adjustment and Retraining Notification Act; as amended
The Occupational Health and Safety Act, as amended
The Fair Credit Reporting Act, as amended;
Michigan Elliott-Larsen Civil Rights Act – Mich. Comp. Laws §37-2101 et seq.
Michigan Persons with Disabilities Civil Rights Act – Mich. Comp. Laws §37.1101
et seq.
Michigan Whistleblower Protection Act – Mich. Comp. Laws §15.361 et seq.
Michigan Statutory Provision Regarding Retaliation/Discrimination for Filing a
Worker’s Compensation Claim – Mich. Comp. Laws §418.301 (11) et seq.



Page 1 of 6



--------------------------------------------------------------------------------



 



Michigan AIDS Testing and Confidentiality Act – Mich. Comp. Laws §333.5131 et
seq.
Michigan Equal Pay Law – Mich. Comp. Laws §408.381 et seq.
Michigan State Wage Payment and Work Hour Laws, as amended
Michigan Occupational Safety and Health Act – Pub. Acts 154
any other federal, state or local law, rule, regulation, or ordinance;
any public policy, contract, tort, or common law; or
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.
     6. Executive’s Acknowledgment of Tax Liability. Executive hereby
acknowledges and agrees as follows: (a) nothing in this Agreement constitutes
tax advice; (b) Borders does not take any responsibility, or have any liability
to Executive with respect to Executive’s Tax Liability and/or Executive’s
personal tax reporting; (c) Executive has been given the opportunity and
encouraged to consult with Executive’s own attorney and to seek professional tax
advice prior to execution of this Agreement; and (d) Executive agrees to
indemnify Borders and hold it harmless from any liability for income taxes,
interest or penalties that may be imposed as a result of under-payment or
non-payment of income taxes on any amounts paid Executive under the terms of
this Agreement.
     7. Affirmations. Executive affirms that Executive has not filed, caused to
be filed, or presently is not a party to any claim, complaint or action against
Borders in any forum or form. Executive also affirms that Executive has been
paid and/or has received all leaves (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which Executive may be entitled and
that no other leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits are due to Executive except as provided in this Separation
Agreement and General Release.
     Executive further affirms that Executive has no known workplace injuries or
occupational diseases; and has been provided and/or has not been denied any
leave requested under the Family Medical Leave Act.
     8. Non-Disparagement. Executive agrees not to defame, disparage or demean
Borders in any manner whatsoever.
     9. Confidentiality and Return of Property. Executive agrees that Executive
will continue to maintain in strict confidence and will not, directly or
indirectly, divulge, transmit, publish, release or otherwise use or cause to be
used in any manner, any confidential or proprietary information relating to
Borders’ clients, customers, proprietary knowledge and trade

Page 2 of 6



--------------------------------------------------------------------------------



 



secrets, research, business plans, business methods, operating procedures,
processes or programs, records and reports, marketing information, merchandising
strategies, pricing strategies, technology, software systems, operations,
processes, computer programs and data bases, records, development data and
reports, store designs, quality control specifications, cost analysis, flow
charts, know-how, employee lists, customer lists, supplier lists, marketing
data, personnel data, or any other information of like nature. Executive
acknowledges that all information regarding Borders compiled or obtained by, or
furnished to, Executive in connection with Employer’s employment or association
with Borders is confidential information and Borders’ exclusive property. 
     Executive affirms that Executive has not divulged any proprietary or
confidential information of Borders.
     Executive also affirms that Executive has returned all of Borders’
property, documents, and/or any confidential information in Executive’s
possession or control. Executive also affirms that Executive is in possession of
all of Executive’s property that Executive had at Borders’ premises and that
Borders is not in possession of any of Executive’s property.
     The foregoing covenant of confidentiality has no temporal, geographical or
territorial limitation.
     10. Confidentiality of this Agreement. Employ agrees that Executive will
maintain in strict confidence and will not, directly or indirectly, divulge,
transmit, publish, release or otherwise disclose, the terms of this Agreement
except to Executive’s spouse, domestic partner (as defined by Borders Group Inc.
benefits plans), tax advisor and an attorney with whom Executive chooses to
consult regarding Executive’s consideration of this Agreement, provided that
said individuals agree to be bound by the terms of this Confidentiality Clause
and Executive agrees to be liable for any breach by them.
     11. Discontinuance of Severance Payments. Executive agrees that any right
to receive severance payments hereunder will cease if, during the one-year
period following Executive’s termination of employment, Executive directly or
indirectly becomes an employee, director, advisor of, or otherwise affiliated
with, any other entity or enterprise whose business is in competition with the
business of Borders.
     12. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Michigan without regard to
its conflict of laws provision. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. In the event of a breach of any
provision of this Separation Agreement and General Release, either party may
institute an action specifically to enforce any term or terms of this Separation
Agreement and General Release and/or to seek any damages for breach.

Page 3 of 6



--------------------------------------------------------------------------------



 



     13. Nonadmission of Wrongdoing. The Parties agree that neither this
Separation Agreement and General Release nor the furnishing of the consideration
for this Separation Agreement and General Release shall be deemed or construed
at any time for any purpose as an admission by Borders of wrongdoing or evidence
of any liability or unlawful conduct of any kind.
     14. Amendment. This Separation Agreement and General Release may not be
modified, altered or changed except in writing and signed by both parties
wherein specific reference is made to this Separation Agreement and General
Release.
     15. Revocation. Executive may revoke this Separation Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Separation Agreement and General Release. Any revocation within
this period must be submitted, in writing, to Borders Group Inc. Attention:
Compensation Department, 100 Phoenix Drive, Ann Arbor, MI 48108 and state, “I
hereby revoke my acceptance of our Separation Agreement and General Release.”
The revocation must be personally delivered to Borders Compensation Department
or a named designee, or mailed to Borders Group Inc., Compensation Department
and postmarked within seven (7) calendar days of execution of this Separation
Agreement and General Release. This Separation Agreement and General Release
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Executive was employed at the time of
Executive’s last day of employment, then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.
     16. Entire Agreement; Termination of Prior Agreements. This Agreement sets
forth the entire agreement between the parties hereto, and fully supersedes any
prior written or oral agreements or understandings between the parties, which
are hereby terminated and of no further force and effect, including but not
limited to the employment agreement dated on or around April 29, 2008. Executive
acknowledges that Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to sign this Agreement, except for those set forth in this Agreement.

Page 4 of 6



--------------------------------------------------------------------------------



 



          EXECUTIVE IS ADVISED THAT EXECUTIVE HAS TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE, IN WHICH EXECUTIVE WAIVES
IMPORTANT RIGHTS, INCLUDING THOSE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
OF 1967. BORDERS ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTIVE’S SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.
          EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE
TO THIS AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
          HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2”
ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST BORDERS.
          The parties knowingly and voluntarily sign this Separation Agreement
and General Release as of the date(s) set forth below:

                      Borders Group, Inc.
 
           
By:
  /s/ ROBERT P. GRUEN   By:   /s/ DANIEL T. SMITH
 
  Robert P. Gruen       Daniel T. Smith
 
          Chief Administrative Officer
 
            Date: January 15, 2009   Date: January 15, 2009

Page 5 of 6